Citation Nr: 1722207	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-46 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure

2. Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967.  

The matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision by the RO in Roanoke, Virginia. 

The case was remanded in April 2014 and March 2016 for additional development.  In April 2014 the Veteran cancelled his request for a hearing before the Board.  

The issue of entitlement to service connection for a skin disorder, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's pulmonary disorders are not related to his military service.

2. The Veteran does not have a diagnosis for a psychiatric disorder, including PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for a pulmonary disorder, to include as due to herbicide exposure are not met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.313 (2016). 

2. The criteria for service connection for a psychiatric disorder, to include PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(b), 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his pulmonary disorders are related to his service in the Republic of Vietnam. He also asserts that he experienced in-service stressors causing PTSD.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). 

Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of herbicide exposure. The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346  (1994); see also Notice, 61 Fed. Reg. 41, 442-449  and 61 Fed. Reg. 57, 586-89  (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The Secretary has found no relationship between herbicide exposure and respiratory disorder. See National Academy of Sciences Veterans and Agent Orange Update 2012 (issued in December 2013 and finding that presumption of service connection based on exposure to herbicides is not warranted for respiratory disorders including wheeze or asthma, chronic obstructive pulmonary disease or farmer's lung). Accordingly, a relationship between the Veteran's respiratory disease and herbicide exposure cannot be presumed. However, notwithstanding the presumption a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f). In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304 (f). The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id.  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent". However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Pulmonary Disorders

The Veteran in this case served in Vietnam. He is accordingly entitled to presumption of herbicide exposure. 

In January 1966 the Veteran's service treatment records show that he was hospitalized for pneumonia. In August 1967 he underwent an ETS (expiration of term of service) physical which did not show any pulmonary abnormalities. He was also given a chest x-ray and it was normal. In 1989, 22 years after separation from service, he was diagnosed with chronic obstructive pulmonary disorder (COPD). 

In August 2014 and in May 2016, the Veteran had VA examinations for pulmonary conditions. The examiner reviewed the record to include service treatment records, VA treatment records, private treatment records and lay evidence.

In August 2014 the examiner opined that the Veteran's COPD and chronic bronchitis are less likely than not incurred in or caused by the claimed in-service injury, event, or illness. He has a 60 plus pack-year smoking history.  He quit smoking cigarettes in 2000 but continues to smoke about 5 small cigars daily. The examiner wrote that "all available medical evidence suggests that there was not lasting sequelae from pneumonia." 

In May 2016 an examiner opined that "the overwhelmingly single cause of the Veteran's current COPD condition is his 60 plus pack-year smoking history and continued tobacco use. Reasonable direct nexus cannot be made to this case based upon very well-known and documented natural history of COPD and known medical science." He had no recurrence of the pneumonia he experienced in service.  There is no evidence of chronicity during his military service or within several decades of his military service. 

The preponderance of the evidence is against the Veteran's assertion that his pulmonary disorder is related to service. He has presented no competent or credible lay or medical evidence that supports that this disorder relates to his military service.  The Veteran has asserted his personal belief that his claimed pulmonary disorder is related to service. However, the etiology of pulmonary disease is a complex medical question that is beyond the competence of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 134, 137 (1994). As noted above, the competent and uncontroverted medical opinion of record shows the Veteran does not have a pulmonary disorder that is related to service. Accordingly, the claim must be denied.

The medical opinions do not address exposure to herbicides, however the Board finds that such an opinion is not necessary. The exposure to herbicides is not rebutted.  The etiology of the Veteran's pulmonary condition is established in the medical opinions.  The opinions address that the COPD is not related to pneumonia or herbicide exposure, but to a long history of tobacco use. 

In rendering a decision on appeal, the Board has analyzed the credibility and probative value of the evidence, accounted for the evidence which it finds to be persuasive or unpersuasive, and provided the reasons for its rejection of any material evidence favorable to the Veteran. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the veteran. 38 U.S.C.A. § 5107(b). The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54. In the present case the preponderance of the evidence is against the claim and the claim is denied. Accordingly, the benefit-of-the-doubt rule does not apply. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

II. Posttraumatic Stress Disorder (PTSD)

The Board has reviewed the record to include service treatment records, VA treatment records, private treatment records and lay evidence. The record does not reflect a diagnosis or treatment for any mental health disorders. 

In an August 1967 separation examination, the Veteran's denies mental health problems. On February 2009, February 2011, March 2012 and July 2013 the Veteran was negative on depression screenings at the Martinsburg VAMC.  

A May 2016 VA exam for PTSD reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The Veteran recited claimed in-service stressors. The report reveals a finding that the Veteran's symptoms do not meet the diagnostic criteria for PTSD or any other mental health disorder under DSM-5 criteria. It was explained that, while the Veteran has symptoms that meet criteria A, C, D, and F, he did not report symptoms to meet the criteria under B or E. These criteria alone do not support a PTSD diagnosis or a diagnosis for any other psychiatric disorder; there are additional criteria necessary to meet a diagnosis for PTSD or any other psychiatric disorder. The report showed that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." The rationale for the report shows that there is no diagnosis for PTSD or any other psychiatric disorder.

Throughout the medical records from 2008 to the present 2017, there are no medical records supporting a diagnosis for PTSD or any other psychiatric disorder. There is no evidence of treatment sought or provided for PTSD or any other psychiatric disorder.

Congress has specifically limited entitlement to service-connection to cases where an in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), in this case, there is no competent evidence of a current mental health disorder, to include PTSD. Accordingly, there can be no valid claim for the benefit sought. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board carefully reviewed all pertinent medical and lay statements in the record. Hayes. The Board finds that the Veteran is competent to report depression or anxiety. Lanyo v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to make a medical diagnosis with regard to his symptoms. See Jandreau. Therefore, the lay statements cannot be supportive of a diagnosis for PTSD. 

In sum, the Board finds that the Veteran's pulmonary conditions are not related to his military service. The Board also finds that he does not have a diagnosis for any psychiatric disorder including PTSD. 

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on October 10, 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 



The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claims for pulmonary disorders and a psychiatric disorder to include PTSD, that have not been obtained. The RO has also obtained thorough medical examinations regarding the Veteran's claims. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met. 38 C.F.R. § 3.159(c)(4) (2016).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran an opportunity to submit or identify additional evidence, and by scheduling an examination to evaluate his PTSD and pulmonary disorders. Neither the Veteran nor his representative complained that the exams were inadequate.  


ORDER

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for pulmonary disorder, to include exposure to herbicides is denied.


REMAND

In March 2016 the Board remanded the claim with instructions for the RO to acquire the medical records from Blue Ridge Dermatology, a provider for the Veteran's skin disorders.

In August 2014 the Veteran submitted VA Form 21-4142 Authorization and Consent to Release Information, for Blue Ridge Dermatology to release his records to the VA.  The record does not reflect that the RO attempted to acquire these records.  The RO must attempt to acquire these records.

The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment or examination from Blue Ridge Dermatology. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Then, readjudicate the claim on appeal. In particular, review any evidence that was submitted since the most recent adjudication of the claim on appeal. Take any additional development deemed necessary in light of the new evidence submitted. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


